Per Curiam:

This action was commenced in the district court of Shawnee county, Kansas, April 1, 1918, to enjoin the attorney-general and the one hundred five county attorneys of the state of Kansas from enforcing the provisions of chapter 180 of the Laws of 1913, commonly called the “Pure Shoe Law.” A temporary injunction against all the defendants was issued. The defendants filed a demurrer to the petition. This demurrer was sustained. Judgment was rendered in favor of the defendants, but the temporary injunction was continued in force until the appeal should be heard in this court. The plaintiffs appeal.
By House bill No. 271, passed by the legislature of this state, now in session, approved by the governor February 11, 1915, published February 15, 1915, and *669taking effect from and after its publication, chapter 180 of the Laws of 1913 was repealed. The repeal of this law renders this litigation practically useless. In The State, ex rel., v. Insurance Co., 88 Kan. 9, 127 Pac. 761, this court said:
“The court is not required to give judgments that are not effective. (Stebbins v. Telegraph Co., 69 Kan. 845, 76 Pac. 1130.) When questions become moot, judicial action will cease.” (p. 10; Ziegler v. Hyle, 45 Kan. 226, 25 Pac. 568; Ellis v. Whitaker, 62 Kan. 582, 64 Pac. 62; Knight v. Hirbour, 64 Kan. 563, 67 Pac. 1104; Kansas City v. The State, 66 Kan. 779, 71 Pac. 1127; Waters v. Garvin, 67 Kan. 855, 73 Pac. 902; Jenal v. Felber, 77 Kan. 771, 95 Pac. 403; Duggan v. Emporia, 84 Kan. 429, 114 Pac. 235; City of Ottawa v. Barnes, 87 Kan. 768, 125 Pac. 14; Hurd v. Beck, 88 Kan. 11, 45 Pac. 92; The State, ex rel., v. Insurance Co., 88 Kan. 204, 127 Pac. 762; Anderson v. Cloud County, 90 Kan. 15, 17, 132 Pac. 996; The State, ex rel., v. Board of Health, 90 Kan. 18, 51 Pac. 1101; The State, ex rel., v. Railway Co., 90 Kan. 20, 56 Pac. 755; Teterick v. Parsons, 90 Kan. 21, 64 Pac. 1028.)
There is nothing left in the case, except costs. Following the rule declared in the cases above cited, the appeal in this action is dismissed.
Dawson, J., not sitting.